MacLEAN, J.
An employe of the plaintiff, driving northerly in a covered wagon, with back obstructed by a leather curtain, and on the easterly track of the defendant, for about the distance of a block, unnecessarily, without looking back, • and being struck in the rear by a north-bound car as he was turning to the southwest corner of Twelfth street and said avenue, the owner may not complain for damages to his property, for his driver was negligent. Hill v. Met. St. Ry. Co., 30 Misc. Rep. 440, 62 N. Y. Supp. 596. The complaint was properly dismissed. Reynolds v. Larchmont Horse R. Co., 83 App. Div. 189, 82 N. Y. Supp. 185.
Judgment affirmed, with costs. All concur.